Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 02, 2015

The Court of Appeals hereby passes the following order:

A15A1394. DOUGLAS P. ROYCE v. DISCOVER BANK.

      In this suit on account, the trial court entered summary judgment for the
plaintiff. The defendant, Douglas P. Royce, then filed a motion seeking to have the
summary judgment set aside and the matter referred to arbitration. On January 2,
2015, the trial court denied Royce’s motion. On February 10, 2015, he filed this
appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Royce
filed his notice of appeal 39 days after the trial court’s order was entered.
Accordingly, we lack jurisdiction to consider this appeal, and it is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           04/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.